 1   LAW OFFICE OF PETER C. PEREZ
     Suite 802, DNA Building
 2   238 Archbishop Flores Street
     Hagåtña, Guam 96910
 3   Telephone No. (671) 475-5055/7
     Facsimile No. (671) 477-5445
 4
     LAW OFFICE EDWARD C. HAN
 5   360 Sara Street
     Purple Heart Highway
 6   Maite, Guam 96910
     Telephone No. (671) 477-9219
 7   Facsimile No. (671) 477-9220
 8
     Attorneys for Plaintiffs
 9
                                    IN THE DISTRICT COURT OF GUAM
10

11    WON SANG KAM, YONG SOOK OH,                               CIVIL CASE NO. 19-00130
      WOO KYUNG GAM, DONG YEOP
12    KAM, and JU AE LEE,

13                              Plaintiffs,
                                                              COMPLAINT AND DEMAND
14                                                               FOR JURY TRIAL
                     vs.
15
      KEISHA ANNE P. SABLAN, CHRISTINE
16    P. QUINATA., CALVO’S INSURANCE
      UNDERWRITERS, INC., NATIONAL
17    UNION FIRE INSURANCE COMPANY
      OF PITTSBURGH PENNSYLVANIA, and
18    DOES 1-15,

19                              Defendants.
20

21
            Plaintiffs, by and through their attorneys, for their claims against the Defendants, jointly
22
     and severally, plead and allege as follows:
23
                                              JURISDICTION
24
        1. Jurisdiction is founded on diversity of citizenship pursuant to 28 U.S.C. § 1332. The
25
            amount in controversy exclusive of interest and costs exceeds $75,000.00 and this action
26
27          involves plaintiffs who are citizens or subjects of the Republic of Korea and defendants

28          who are citizens of Guam. The Plaintiffs’ damages include general damages, economic



           Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 1 of 10
 1      damages, and physical, mental and emotional pain and suffering damages in excess of
 2      $1,000,000.00 (ONE MILLION DOLLARS) per Plaintiff, per injury.
 3
                                            PARTIES
 4
     1. Plaintiff WON SANG KAM is a citizen and resident of the Republic of Korea.
 5

 6   2. Plaintiff YONG SOOK OH is a citizen and resident of the Republic of Korea.

 7   3. Plaintiff WOO KYUNG GAM is a citizen and resident of the Republic of Korea.

 8   4. Plaintiff DONG YEOP KAM is a citizen and resident of the Republic of Korea.
 9
     5. Plaintiff JU AE LEE is a citizen and resident of the Republic of Korea.
10
     6. Upon information and belief, Defendant KEISHA ANNE P. SABLAN is a resident of
11
        Guam.
12
     7. Upon information and belief, Defendant CHRISTINE P. QUINATA is a resident of
13

14      Guam.

15   8. Upon information and belief, Defendant CALVO’S INSURANCE UNDERWRITERS,
16      INC. (“CALVO’s”) is an insurance company, is engaged in insurance related business,
17
        and/or is a general insurance agent, authorized to do business on Guam, that had issued
18
        policies of insurance and/or acted as a general agent with respect to the insurance policies
19
        at issue in this action, including but not limited to Insurance Policy Number 96-082176,
20

21      covering Defendants, which were in full force and effect at all times pertinent herein,

22      specifically including but not limited to August 16, 2017.

23   9. Upon information and belief, Defendant NATIONAL UNION FIRE INSURANCE
24      COMPANY OF PITTSBURGH PENNSYLVANIA (“NATIONAL UNION”) is an
25
        insurance company authorized to do business on Guam that had issued policies of
26
        insurance, including but not limited to Insurance Policy Number 96-082176, to
27

28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 2 of 10
 1      Defendants which were in full force and effect at all times pertinent herein, specifically
 2      including but not limited to August 16, 2017.
 3
     10. DOE Defendants 1-5 are insurance companies authorized to do business on Guam that had
 4
        issued policies of insurance to Defendants which were in full force and effect at all times
 5
        pertinent herein, specifically including but not limited to August 16, 2017.
 6

 7   11. Plaintiffs are currently unaware of the true names, capacities, and identities of DOE

 8      Defendants 6-15, and therefore, sue these defendants by such fictitious names and

 9      specifically reserve the right to amend this Complaint to show their true names and
10
        capacities when more fully ascertained. DOE Defendants 6-15 are liable to in some
11
        manner in whole or in part for damages to Plaintiffs.
12

13                                GENERAL ALLEGATIONS

14   12. The Plaintiffs are family members, each related to each other: WON SANG GAM and

15      YOUNG SOOK OH are husband and wife, and are the parents of WOO KYUNG GAM
16      (daughter) and DONG YEOP GAM (son), and JU AE LEE is the wife of DONG YEOP
17
        GAM.
18

19   13. At all relevant times herein, Defendant QUINATA was the registered owner of the 2014

20      Lexus ES300H, Guam License Plate number TU3049. On or about August 16, 2017,

21      Defendant QUINATA entrusted the vehicle to Defendant SABLAN.
22
     14. On or about August 16, 2017, at around 6:24 p.m., Defendant SABLAN was operating the
23
        2014 Lexus ES300H, Guam License Plate number TU3049 on Route 4, Malojloj, Guam,
24
        travelling south.
25
     15. On said date and at said time and place, Plaintiffs were traveling north in a 2015 Nissan
26
27      Rogue, Guam License Plate number YN2740, driven by Plaintiff DONG YEOP KAM.

28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 3 of 10
 1   16. On said date and at said place, near Wolford Heights, Defendant SABLAN encroached
 2      into Plaintiffs’ lane and collided head on with Plaintiffs’ vehicle.
 3
     17. On August 16, 2017, the Guam Police Department investigated the collision and
 4
        determined that Defendant SABLAN was at fault.
 5
     18. The Police determined that Defendant SABLAN violated Guam laws including 16 G.C.A.
 6

 7      § 3301(a) for imprudent driving.

 8   19. The collision caused airbags within both vehicles to deploy.

 9   20. The collision resulted in disabling damage to both vehicles.
10
     21. The collision damage to both vehicles required that both vehicles had to be towed from
11
        the scene.
12
     22. As a result of the collision, Plaintiffs suffered injuries and required medical attention
13
        and/or medical transport.
14

15   23. As a direct and proximate result of the conduct of the Defendants, jointly and severally,

16      Plaintiffs suffered and continue to suffer severe and permanent injuries, disfigurement,
17      physical, mental and emotional pain and suffering, discomfort, disability, and/or
18
        diminished quality of life, to Plaintiffs’ damage in amounts subject to proof at trial.
19
     24. As a direct and proximate result of the conduct of the Defendants, jointly and severally,
20
        Plaintiffs have incurred substantial expenses for medical, rehabilitative and other related
21

22      services and supplies, and will incur additional expenses in the future.

23   25. Plaintiffs’ losses and damages include general damages, economic damages, and physical,

24      mental and emotional pain and suffering damages in excess of $1,000,000.00 (ONE
25      MILLION DOLLARS) per Plaintiff, per injury.
26
     26. All of the Plaintiffs were present and witnessed the injuries and harm suffered by their
27

28      respective family members and experienced and continue to experience the individual and



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 4 of 10
 1      the shared traumas, worries, fears, anxieties, shocks, and harms caused by the incident
 2      which continue to the present.
 3
                             FIRST CLAIM FOR RELIEF
 4
                                   NEGLIGENCE
 5                  (AGAINST DEFENDANTS SABLAN AND QUINATA)

 6   27. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 26,

 7      as though fully set forth here.
 8
     28. The Defendants are liable to the Plaintiffs for the Defendants’ negligence.
 9
     29. At all relevant times herein, including on August 16, 2017, the Defendants had duties to
10
        Plaintiffs including but not limited to:
11

12          •   Ensuring that the vehicle was not entrusted to an imprudent driver

13          •   Ensuring that the vehicle was operated with reasonable care

14          •   Ensuring that the vehicle was operated in accordance with the laws of Guam
15
            •   Ensuring that the vehicle was not operated in a manner that would cause injuries,
16
                harm, or damages to Plaintiffs
17
     30. At all relevant times herein, including on August 16, 2017, the Defendants breached their
18

19      duties to Plaintiffs by inter alia:

20          •   Defendants failed to ensure that the vehicle was operated with reasonable care

21          •   Defendant QUINATA negligently entrusted her vehicle to Defendant SABLAN,
22
                an imprudent, negligent, unfit, and/or driver who lacked reasonable care
23
            •   Defendant SABLAN failed to operate the vehicle with reasonable care
24
            •   Defendant SABLAN failed to operate the vehicle in accordance with the laws of
25

26              Guam

27

28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 5 of 10
 1          •   Defendant SABLAN failed to operate the vehicle in a manner that observed the
 2              rights of other drivers or vehicle occupants, such as Plaintiffs, travelling on the
 3
                roads of Guam
 4
            •   Defendant SABLAN operated the vehicle without reasonable care, negligently,
 5
                imprudently, and/or illegally
 6

 7          •   Defendant QUINATA knew or should have known that Defendant SABLAN was

 8              a driver who would or who likely would drive the vehicle without reasonable care,
 9              negligently, imprudently, and/or illegally
10
            •   Allowing the vehicle to be operated or operating the vehicle in a manner that
11
                caused injuries, harm, or damages to Plaintiffs
12
     31. Defendants’ breaches of duties to Plaintiffs caused injuries, harm, and damages to
13

14      Plaintiffs.

15   32. As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered and continue
16      to suffer physical, mental, and emotional injuries and pain and suffering damages in
17
        amounts subject to proof at trial.
18
     33. As a direct and proximate result of Defendants’ conduct Plaintiffs have incurred and will
19
        continue to incur economic damages in amounts subject to proof at trial.
20

21   34. Plaintiffs’ losses and damages include general damages, economic damages, and physical,

22      mental and emotional pain and suffering damages in excess of $1,000,000.00 (ONE

23      MILLION DOLLARS) per Plaintiff, per injury.
24                            SECOND CLAIM FOR RELIEF
25                               NEGLIGENCE PER SE
                      (AGAINST DEFENDANTS SABLAN AND QUINATA)
26
     35. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 34,
27
        as though fully set forth here.
28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 6 of 10
 1   36. At all relevant times herein, Defendant SABLAN violated Guam laws including inter alia
 2      16 G.C.A. § 3301(a) for imprudent driving.
 3
     37. Defendant SABLAN’s violation of the Guam laws as stated caused the collision and
 4
        caused each of the Plaintiffs’ injuries, harm and damages.
 5
     38. Plaintiffs’ injuries, harm and damages resulted from the kind of occurrence(s) the stated
 6

 7      Guam law(s) were designed to prevent. Plaintiffs were members of the class of persons

 8      said law(s) were designed to protect. Defendant SABLAN’s conduct is negligence per se.

 9   39. As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered and continue
10
        to suffer physical, mental, and emotional injuries and pain and suffering damages in
11
        amounts subject to proof at trial.
12
     40. As a direct and proximate result of Defendants’ conduct Plaintiffs have incurred and will
13
        continue to incur economic damages in amounts subject to proof at trial.
14

15   41. Plaintiffs’ losses and damages include general damages, economic damages, and physical,

16      mental and emotional pain and suffering damages in excess of $1,000,000.00 (ONE
17      MILLION DOLLARS) per Plaintiff, per injury.
18
                    THIRD CLAIM FOR RELIEF: RES IPSA LOQUITUR
19                  (AGAINST DEFENDANTS SABLAN AND QUINATA)

20
     42. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 41,
21

22      as though fully set forth here.

23   43. Defendants’ conduct causing the injuries and harm to Plaintiffs is a type that would

24      normally not occur unless the Defendants were negligent.
25   44. The instrumentalities proximately causing the injuries and harm to Plaintiffs were in the
26
        Defendants’ exclusive control at the time of the infliction of injuries and harm.
27

28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 7 of 10
 1   45. The factual circumstances afford sufficient evidence in the absence of explanation that the
 2      injuries and harm arose from the Defendants’ want of ordinary care and that such
 3
        negligence was the direct and proximate cause of the injuries and harm to Plaintiffs.
 4
     46. As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered and continue
 5
        to suffer physical, mental, and emotional injuries and pain and suffering damages in
 6

 7      amounts subject to proof at trial.

 8   47. As a direct and proximate result of Defendants’ conduct Plaintiffs have incurred and will

 9      continue to incur economic damages in amounts subject to proof at trial.
10
     48. Plaintiffs’ losses and damages include general damages, economic damages, and physical,
11
        mental and emotional pain and suffering damages in excess of $1,000,000.00 (ONE
12
        MILLION DOLLARS) per Plaintiff, per injury.
13
                FOURTH CLAIM FOR RELIEF: NEGLIGENT INFLICTION
14                         OF EMOTIONAL DISTRESS
                  (AGAINST DEFENDANTS SABLAN AND QUINATA)
15
     49. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 48,
16

17      as though fully set forth here.

18   50. In addition to, or in the alternative to, Plaintiffs’ separate claims for damages for mental
19      and emotional pain and suffering damages, Plaintiffs also claim relief on the basis of
20
        negligent infliction of emotional distress. The Defendants’ conduct was extreme and
21
        outrageous; posed an unreasonable risk of causing emotional distress that might result in
22
        illness or bodily harm to the Plaintiffs; and or placed each of the Plaintiffs in the zone of
23

24      danger of injury to themselves or their present family members.

25   51. As a result of the Defendants’ conduct, Plaintiffs sustained illness or bodily harm losses

26      and injuries, and/or were placed in fear, nervousness, anxiety, worry, and mental suffering
27      for themselves and for the other Plaintiffs, all of whom are family members.
28



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 8 of 10
 1   52. As a result of the Defendants’ conduct Plaintiffs have suffered and continue to suffer
 2      severe emotional distress and mental and emotional pain and suffering, in amounts subject
 3
        to proof at trial.
 4

 5                       FIFTH CLAIM FOR RELIEF:
                     DIRECT ACTION AGAINST INSURERS
 6      (AGAINST DEFENDANTS CALVO’S, NATIONAL UNION, AND DOES 1-5)

 7   53. Plaintiffs incorporate by this reference all allegations contained in paragraphs 1 though 52,
 8
        as though fully set forth here.
 9
     54. Defendants CALVO’s, NATIONAL UNION and/or DOES 1-5 are the insurers, providers
10
        of policies of insurance, and/or are entities engaged in insurance related businesses that
11
        had issued insurance coverage, policies of insurance, and/or other insurance related
12

13      coverage to Defendants SABLAN and QUINATA which were in full force and effect at

14      all pertinent times herein, specifically including but not limited to August 16, 2017,
15      covering Defendant SABLAN and QUINATA’s conduct complained of herein that
16
        directly and proximately caused the injuries, harm and damages to each of the Plaintiffs.
17
     55. As the insurers, providers of policies of insurance and/or as entities engaged in insurance
18
        related businesses that had issued insurance coverage, policies of insurance, and/or other
19
20      insurance related coverage to Defendants SABLAN and QUINATA, Defendants

21      CALVO’s, NATIONAL UNION, and/or DOES 1-5 are liable to each of the Plaintiffs for

22      all injuries, harm and damages alleged.
23   56. Plaintiffs each have a right of direct action against Defendants CALVO’s, NATIONAL
24
        UNION and DOES 1-5 on any policy or policies of insurance issued to or covering the
25
        Defendants SABLAN and QUINATA which were in effect at all pertinent times herein,
26
        specifically including but not limited to August 16, 2017, pursuant to, inter alia, 22
27

28      G.C.A. § 18305. Plaintiffs hereby assert their right of direct action against said insurers.



       Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 9 of 10
 1
                                      DEMAND FOR JURY TRIAL
 2
            Plaintiffs demand a trial by jury of six (6) persons on all issues that may be tried as a
 3

 4   matter of right by a jury.

 5                                       PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally, as
 7
     follows:
 8
            1. From each and every Defendant, damages in excess of $1,000,000.00 (ONE
 9
                MILLION DOLLARS) per Plaintiff, per injury, subject to proof at trial;
10

11          2. For each Plaintiff’s physical, mental, and emotional pain and suffering damages in

12              amounts to be proven at trial;

13          3. For each Plaintiff’s past, present, and future medical damages in amounts subject to
14              proof at trial;
15
            4. For each Plaintiff’s economic damages in amounts subject to proof at trial;
16
            5. For each Plaintiff’s costs of suit; and,
17
            6. For each Plaintiff, such other and further relief deemed by the Court to be just and
18

19              proper.

20          Respectfully submitted this 14th day of August, 2019.

21                                                 LAW OFFICE OF PETER C. PEREZ
22
                                           By:                         /s/
                                                   ____________________________________
23
                                                   PETER C. PEREZ, ESQ.
24                                                 Attorney for Plaintiffs

25

26
27

28



          Case 1:19-cv-00130 Document 1 Filed 08/14/19 Page 10 of 10
